department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely tamera ripperda director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend n name p state q date r date s date u dollars amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 sec_501 sec_501 or sec_501 the basis for our conclusion is set forth below issue s n o p do you qualify for exemption under sec_501 no for the reasons described below do you qualify under sec_501 no for the reasons described below do you qualify under sec_501 no for the reasons described below do you qualify under sec_501 of the code no for the reasons described below facts you were incorporated in the state of p on q as a nonprofit mutual benefit corporation for the specific purpose of the discussion of technology diagnostic advances and current vehicles public benefit corporation the amendment also stated your purpose to be labor agricultural horticultural you filed an amendment on r and became organized as a nonprofit on s you submitted a form_1023 requesting exemption under sec_501 you later submitted a form_1024 requesting exemption under sec_501 and subsequently requested exemption under c and c you are a membership_organization whose membership is composed of foremen from several different states your members work for n car dealerships which service automobiles built by n your primary activity is to arrange educational meetings for your members as well as guests from n’s headquarters the purpose of these meetings is for your members to obtain knowledge and then share this knowledge including advances in n automobile technology and new features found on n automobiles with their particular dealership this ultimately improves the customer’s experience you only have a few educational events per year which are held at convenient hotels usually near an airport there are usually presenters who come from n’s headquarters who present on such topics as diagnostic advances of current vehicles new technologic advances for n cars as well as new and emerging issues that individual foremen may be encountering to see if others are facing the same problems and how they are addressing such problems the result is that the shop foremen will have a better understanding of the n auto which is needed to solve routine repair problems that may be encountered at the dealership level law issue finally you have a three person volunteer board and have not adopted bylaws members pay annual membership dues of u dollars and these dues are your only source of revenue your expenses are for the costs of the meetings sec_501 of the code provides for the exemption from federal_income_tax for organizations described in sec_501 such organizations are recognized as exempt if they are organized and operated exclusively for religious charitable and educational_purposes sec_1_501_c_3_-1 of the regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt_purpose unless it serves a public rather than a private interest revrul_68_504 1968_2_cb_211 describes a nonprofit organization formed and operated to conduct an educational program for bank employees in a particular urban_area that qualified for exemption member of the organization but membership was open to employees of all banks in the area no person could take the courses unless he was a in furtherance of its objectives the organization conducted meetings and revrul_74_116 1974_1_cb_127 describes a membership_organization devoted to developing and exchanging research data among users of a specific type of computer seminars at which operational and technical problems relating to the use of this computer were discussed representatives of the manufacturer were invited to attend these functions to answer questions concerning the computer's operation by making specialized information available to its members focusing on a specific type of computer interest of its members rather than a public interest and was not exempt from federal_income_tax under sec_501 of the code it was found the organization served the private sec_501 of the internal_revenue_code provides exemption to civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable education or recreational purposes the net_earnings of such entity may not inure to the benefit of any private_shareholder_or_individual issue issue sec_501 of the code provides for the exemption from federal_income_tax of labor organizations sec_1_501_c_5_-1 of the income_tax regulations provides that the labor organizations contemplated by sec_501 of the code are those which have no net_earnings inuring to the benefit of any member and have as their objects the betterment of the conditions of those engaged in labor the improvement of the grade of their products and the development of a higher degree of efficiency in their respective occupations revrul_77_46 1977_1_cb_147 describes a non-qualifying organization under sec_501 it did not qualify under sec_501 because it did not conduct activities that are commonly or historically recognized as characteristic of labor organizations or be closely related and necessary to accomplishing the principal purposes of exempt labor organizations historically labor organizations were primarily organized to negotiate wages hours and working conditions issue sec_501 of the code exempts from federal_income_tax business_leagues chambers_of_commerce real_estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations describes a business league as an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual _ persons it is an organization of the revrul_68_182 1968_1_cb_263 states an organization which promoted a single brand within a line_of_business will not qualify for exemption from federal_income_tax under sec_501 of the code revrul_83_164 1983_2_cb_95 describes an organization whose members represent diversified businesses that own rent or lease computers produced by a single computer manufacturer this organization did not qualify under sec_501 of the code because it failed to meet the line_of_business test but instead was found to have served only a segment of a have licenses to a single patented product c -1 of the regulations in 440_us_472 ct_d 1979_1_cb_198 the court held that an organization of muffler dealers franchised by midas international corporation did income_tax as a business league under sec_501 of the code the organization's purpose was too narrow to satisfy the line_of_business test of section line include groups composed of businesses that not qualify for exemption from federal application of law issue you are not described in sec_501 of the code because you fail the operational_test as per sec_1_501_c_3_-1 of the regulations you are not described in sec_1_501_c_3_-1 of the income_tax regulations because you are operating for the private interests of your members n and n dealerships this is illustrated by the fact that your training is only directed to foremen of n dealerships which results in substantial private benefit to n and your members you are not like the qualifying_organization described in revrul_68_504 because your membership is limited to foremen who work for n dealerships from several states your training is not focused on a particular industry as a whole in a geographical area but on issues pertaining to a particular manufacturer issue you are similar to the organization described in revrul_74_116 because you are a membership_organization whose educational activities pertain to a specific type of automobile because your training is limited to a specific type of automobile you are serving private interests which precludes exemption under sec_501 you do not meet sec_501 of the code because you are operating primarily for the convenience of members n dealerships and n this is illustrated by the fact that your training is solely focused on the n automobile and members must be a foreman at n dealerships and generally only personnel from n headquarters provides the training furthermore your goal is for foremen to share the knowledge with their particular dealership to provide better service consequently your activities do not promote the common good and general welfare of the people of the community as a whole because you are serving primarily the private interests of n and n dealerships in addition you are further precluded from qualifying as a local association of employees within the meaning of c because your membership is not local in nature your membership is comprised of individuals from several states you are not as described in sec_501 of the code and sec_1_501_c_5_-1 of the income_tax regulations because you do not have as your primary objectives the betterment of conditions of those engaged in labor the improvement of the grade of your products and the development of a higher degree of efficiency you were formed for the benefit of your members employees of n n dealerships and n headquarters to provide training on the n brand of automobiles issue like the organization described in revrul_77_46 you do not conduct activities historically characteristic of a labor_organization you were not formed to negotiate wages hours and working conditions but you are operating for the convenience of members n dealerships and n headquarters by providing educational events directed toward private interests precluding you from qualifying for exemption under sec_501 issue you are not described in sec_501 of the code because you are not organized and operated as a business league you are not described in sec_1_501_c_6_-1 of the income_tax regulations because your activities are directed to perform services for the benefit of a particular manufacturer rather than to the improvement of business conditions of one or more lines of business you are like the organizations described in revenue rulings and because your activities are exclusively directed for foremen at n dealerships you were established for foremen at n dealerships to receive training on n cars from personnel at n headquarters as well as collaborate on issues that individual foremen may face because are only improving business conditions in a segment of line of a business you are precluded from exemption under sec_501 you are similar to the organization described in national muffler dealers association because your activities serve members who only work for n dealerships you provide particular services toward one automobile manufacturer which does not represent one ’ or more line of businesses therefore you are precluded from exemption under sec_501 applicant’s position you applied initially under sec_501 you then applied under sec_501 and sec_501 you also submitted amended articles of incorporation to change from a mutual benefit to a public benefit corporation you state that your focus is on automotive technology the n brand of auto is just part of your larger agenda and that n dealerships involved sell different makes and models of automobiles which means the meetings for shop foremen do not fit a narrow purpose or create any special advantage for them more so you only admit shop foremen to educational meetings and only discuss automotive technology diagnostic advances and current vehicles finally no part of the net_earnings inure to the benefit of any private_shareholder_or_individual service response to applicant’s position you failed to provide any additional information from which it can be concluded that you are primarily organized and operated in accordance with sections sec_501 sec_501 sec_501 or sec_501 as described in the preceding facts and analysis conclusion you do not qualify under sec_501 and sec_501 because you are serving the private interests of n foremen n dealerships and n headquarters you do not qualify under sec_501 because you do not have as your objectives the betterment of conditions of those engaged in labor the improvement of the grade of your products and the development of a higher degree of efficiency you do not meet sec_501 because your benefits are directed toward a segment of line of a business you have the right to file a protest if you believe this determination is incorrect to protest you must submit a protest statement explaining your views and reasoning you must submit the protest statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your protest statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication types of information that should be included in your protest statement can be found in publication the protest statement must be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your protest will be considered incomplete without this statement if an organization’s representative submits the protest a substitute declaration must be included stating that the representative prepared the protest and accompanying documents and whether the representative knows personally that the statements of facts contained in the protest and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely director exempt_organizations enclosure publication
